Citation Nr: 0210308	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-09 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
the cause of death of the veteran.

In an April 2001 decision, the Board determined that evidence 
submitted by the appellant was new and material evidence, and 
the Board reopened the claim for service connection for the 
cause of the veteran's death, which had been finally denied 
by the Board in June 1988, and remanded the claim for further 
development of the evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1985.

2.  The principal or immediate causes of death were 
cardiorespiratory failure, cardiomyopathy, and renal failure.

3.  A contributory cause of death was upper gastrointestinal 
bleeding.

4.  At the time of the veteran's death, service connection 
was in effect for prostatitis, transurethral resection, rated 
as 20 percent disabling; anxiety reaction, rated as 10 
percent disabling, and polypoid degeneration of the right 
maxillary antrum, sinusitis now diagnosed as allergic 
rhinitis, rated as noncompensable.

5.  The veteran's service-connected disabilities were not 
principal or contributory causes of his death.

6.  The causes of the veteran's death developed many years 
after service and were not the result of a disease or injury 
incurred or aggravated during active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died on November [redacted], 1985.  The immediate cause of death was 
cardiorespiratory failure, which had its onset seventeen days 
prior to death, due to or as a consequence of cardiomyopathy, 
due to or as a consequence of renal failure.  A condition 
contributing to death but not related to the immediate cause 
was upper gastrointestinal bleeding.  Medical records dating 
from the late 1970s to the date of death, including the 
terminal hospital report, are of record.  A record of a 
Nephrology Clinic Visit at Tulane Medical Center, dated in 
May 1982 and signed by W. O'N., M.D., reflects that the 
veteran had end stage renal disease (ESRD) secondary to 
chronic glomerulonephritis.  Glomerulonephritis is renal 
disease characterized by bilateral inflammatory changes in 
glomeruli which are not the result of infection of the 
kidneys; the chronic form presents with persisting 
proteinuria, chronic renal failure, and hypertension of 
insidious onset or as the late sequel of acute 
glomerulonephritis.  Stedman's Medical Dictionary 726 (26th 
ed. 1995).

Service medical records are negative for any 
cardiorespiratory, cardiac, or kidney disease, and for any 
upper gastrointestinal bleeding.  At the time of the 
veteran's death, service connection was in effect for 
prostatitis, transurethral resection, rated as 20 percent 
disabling; anxiety reaction, rated as 10 percent disabling, 
and polypoid degeneration of the right maxillary antrum, 
sinusitis now diagnosed as allergic rhinitis, rated as 
noncompensable.  In September 1999, the appellant submitted a 
letter, dated in August 1999, from C.B., M.D., who noted that 
the veteran was under his care from 1981 to the date of his 
death and who noted with regard to the veteran, "It is very 
possible that if this person was treated for chronic 
prostatitis and anxiety periodically for the last 41 years of 
his life, that over this period of time these 
illnesses . . . could have conceivably contributed to the 
cause of his death by [c]ardiomyopathy and [r]enal [f]ailure 
on November [redacted], 1985."  

In addition, the appellant's representative submitted 
additional evidence to the Board in conjunction with a 
written brief in December 2000.  The evidence consisted of a 
report from a VA psychiatrist pertaining to the case of 
another veteran in which the psychiatrist discussed the 
relationship between the symptoms of post-traumatic stress 
disorder (PTSD) and the veteran's death by myocardial 
infarction.  In the report, the psychiatrist referred to 
certain studies "linking anxiety disorders and cardiac 
disorders."  This evidence was submitted to reopen and 
support the claim for service connection for the cause of 
death of the veteran in this case by showing a relationship 
between the veteran's service-connected anxiety reaction, 
rated 10 percent disabling, and cardiomyopathy.

In an April 2001 decision, the Board determined that evidence 
submitted by the appellant was new and material evidence, and 
the Board reopened the claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  With regard to the 
private physician's letter, the Board noted that the doctor 
did not mention glomerulonephritis but rather spoke of the 
veteran's service-connected conditions as contributing to the 
cardiomyopathy and renal failure, the latter which was shown 
by the medical evidence of record to have been due to 
glomerulonephritis.  The Board found that the doctor's 
statement provided evidence of a possibility that the 
veteran's service-connected conditions "contribut[ed]" to 
the "cause of his death by [c]ardiomyopathy and [r]enal 
[f]ailure."  The report of the VA physician, which noted 
that studies had been done "linking anxiety disorders and 
cardiac disorders," also presented a general possibility of 
a link between anxiety and heart disorders.  

Although the Board concluded that the evidence submitted was 
sufficient to reopen the claim, it was not sufficiently 
probative of the medical issues involved in this particular 
case so that service connection could be granted.  For 
example, while providing some general information about heart 
disorders and anxiety, the report of the VA physician only 
specifically addressed the facts involved in another 
veteran's case who had died from myocardial infarction and 
not cardiomyopathy due to or as a result of renal failure.  
Moreover, the statement from C.B., M.D., provided evidence 
only of a possibility that the veteran's service-connected 
conditions contributed to the "cause of his death by 
[c]ardiomyopathy and [r]enal [f]ailure" and provided no 
rationale for this broadly-stated opinion or information 
about the role that glomerulonephritis played in causing the 
renal failure that caused the cardiomyopathy as shown by the 
medical evidence and the death certificate in this case.  
Accordingly, the Board concluded that the case required 
further development and remanded it for this development.

In compliance with the remand order, the RO notified the 
appellant, with a copy to her representative, that, although 
Dr. C. B. had stated his opinion regarding a possibility that 
the veteran's service-connected conditions "contribut[ed]" 
to the "cause of his death by [c]ardiomyopathy and [r]enal 
[f]ailure", the doctor had provided no rationale for this 
broadly-stated opinion that was supported by medical 
information about the particulars of this case, such as the 
role that glomerulonephritis played in causing the renal 
failure that caused the cardiomyopathy as shown by the 
medical evidence and the death certificate in this case.  The 
RO informed the appellant that the medical evidence would be 
stronger if Dr. C. B. provided a more specific rationale for 
his opinion; for example, if he provided an opinion that 
directly addressed whether the service-connected anxiety 
reaction, rated 10 percent for a mild degree of severity, 
contributed substantially and materially to cause death, and, 
if so, why this contributory cause was not noted on the death 
certificate or any of the medical reports in the years prior 
to death.

In addition, the RO stated that the doctor should also 
explain how the veteran's chronic prostatitis "could have 
conceivably contributed to the cause of his death by 
[c]ardiomyopathy and [r]enal [f]ailure."  The RO also 
explained that, if any matters could not be addressed with 
medical certainty, the doctor should provide an explanation 
that reflected a range of probability.  Finally, the RO 
informed the appellant that the doctor should provide the 
complete rationale for his opinions by referring specifically 
to particular items of evidence on which his opinions are 
based or by explaining, in terms that may be understood by 
laypersons, the nature of the diseases or conditions of 
glomerulonephritis, ESRD, renal failure, and/or 
cardiomyopathy and how the service-connected anxiety reaction 
or prostatitis, while not inherently related to this 
principal causes of death, contributed substantially or 
materially to cause death; or aided or lent assistance to the 
production of death.  The RO concluded that it would not be 
sufficient to show that the service-connected conditions 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

The appellant did not reply to this letter or submit any 
additional evidence in support of her claim, either in 
response to this letter or to an April 2002 supplemental 
statement of the case.  In addition to informing the 
appellant what evidence she should submit to substantiate her 
claim, the RO also assisted her by arranging for a VA 
physician to review all the medical evidence in this case and 
render an opinion on the relationship, if any, between the 
service-connected conditions and the cause of the veteran's 
death.  The doctor was requested to state, in relation to the 
February 1999 report of the VA psychiatrist that pertained to 
another veteran's case, whether the service-connected anxiety 
reaction of the veteran in this case caused the heart 
condition diagnosed as cardiomyopathy in this case.

In a November 2001 report, the VA physician reviewed the 
medical evidence in the claims file, including hospital 
reports, and provided a summary of pertinent points including 
diagnoses listed on the death certificate and terminal 
hospital report.  The doctor then stated that the veteran's 
anxiety and sinus disease were not related to the development 
of any of the conditions on the death certificate or the 
report of final hospitalization and that they were 
"absolutely not related to his death."  The doctor stated 
that the contention that his prostatitis and eventual 
transurethral resection of the prostate (TURP) was related to 
his renal disease was not substantiated by the evidence.  In 
this regard, the doctor noted that the veteran's initial 
evaluation of renal (kidney) disease did not reveal 
prostatitis as a cause of the glomerulonephritis, and there 
was no obstructive kidney disease evident.  The doctor stated 
that review of medical texts and literature did not support a 
relationship between prostatitis and glomerulonephritis.  
Consequently, the doctor concluded that there was not 
evidence of a causal relationship between this veteran's 
service-connected conditions and his death.

The RO reviewed this report and returned it to the physician 
to further address the possible relationship between the 
veteran's service-connected anxiety reaction and his death 
including discussion of the February 1999 VA psychiatrist's 
report.  In response, the doctor composed an additional 
report dated in December 2001.  With regard to the 
psychiatrist's report, the doctor stated that, although 
emotional distress can cause an increase in catecholionian 
release which could contribute to myocardial ischemia, 
emotional distress does not cause cardiomyopathy, chronic 
renal failure, chronic obstructive pulmonary disease, or 
arteriosclerotic heart disease.  The doctor further 
emphasized that, although emotional distress may have 
contributed to the veteran's initial decompensation, it did 
not cause the underlying cardiac, renal, and pulmonary 
disease.  The doctor added, "Without the longstanding 
multi-organ failure, it is highly unlikely that the 
conjectured emotional distress would have resulted in the 
patient's death."  The doctor stated that the causes of 
death are clearly indicated on the death certificate and 
concluded that the veteran's service-connected anxiety was 
not causally related to his death.

In a statement dated in July 2002, the appellant argues that 
the preponderance of the evidence is in favor of granting the 
claim for service connection for the cause of the veteran's 
death in light of Dr. C.B.'s opinion that "it is possible 
that the veteran's anxiety over 41 years could have 
contributed to his death", the VA psychiatrist's report 
linking anxiety disorders to cardiac disorders, and the VA 
examiner's statement that emotional distress may have 
contributed to the veteran's initial decompensation.  In a 
statement dated in April 2001, the appellant argues that the 
claim should be granted under the holding of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Concerning the veteran's service-connected sinus condition -- 
specifically, polypoid degeneration of the right maxillary 
antrum, sinusitis now diagnosed as allergic rhinitis, rated 
as noncompensable, -- that disorder is not shown by any of 
the evidence of record to be either a principal or 
contributory cause of the veteran's death.  It not listed on 
the death certificate as principal or contributory causes of 
his death, and it was not shown by the November 1985 terminal 
hospital report.  Neither of the items of evidence submitted 
by the appellant addresses this condition in relation to the 
veteran's death.  Moreover, the November 2001 VA doctor 
stated specifically that the veteran's service-connected 
sinus disease was not related to the development of any of 
the causes of death shown on the death certificate or any of 
the conditions shown on the terminal hospital report.  Thus, 
there is no evidence in the claims file to support a claim 
that this service-connected condition constituted either a 
principal or contributory cause of the veteran's death.

Concerning the prostate and anxiety conditions, the Board 
assigns less probative value to Dr. C.B.'s statement and to 
the VA psychiatrist's report pertaining to the relationship 
between the symptoms of post-traumatic stress disorder (PTSD) 
and another veteran's death by myocardial infarction than 
assigned to the VA doctor's November and December 2001 
reports because the VA doctor is the only one who reviewed 
the medical evidence in the claims file concerning this 
particular veteran and whose medical opinions and conclusions 
were based on that medical evidence.  Although Dr. C.B. 
treated the veteran from 1981 until his death in 1985, his 
statement is also accorded less probative weight by the Board 
because he provided no rationale or explanation for his 
broadly stated opinion that, if the veteran was treated for 
these conditions periodically over the past 41 years, these 
conditions could have conceivably contributed to the cause of 
his death.  Moreover, the statement is too speculative to 
lend enough support to the appellant's claim for an award of 
service connection.

The VA physician's November and December 2001 reports clearly 
show that the veteran's sinus, prostate, and anxiety 
disorders were not either principal or contributory causes of 
his death.  In this regard, the doctor noted that the anxiety 
and sinus disease were absolutely not related to the 
veteran's death.  The doctor explained that the contention 
that prostatitis and TURP were related to the veteran's renal 
disease is not substantiated either by the evidence of record 
or by medical texts and literature.  This opinion is 
supported by a discharge summary in the claims file from 
Tulane Medical Center Hospital and Clinic, pertaining to a 
period of hospitalization for the veteran from June to July 
1980 in which the diagnoses included chronic 
glomerulonephritis, etiology unknown; chronic renal failure, 
etiology unknown, and chronic prostatitis.  If doctors at 
Tulane had thought that the veteran's prostate condition was 
etiologically related to or had caused the glomerulonephritis 
and chronic renal failure, they would have so specified 
rather than having stated that the etiology of the renal 
disorders was "unknown".

With regard to the VA psychiatrist's report generally linking 
anxiety disorders to cardiac disorders and the VA examiner's 
statement that emotional distress may have contributed to the 
veteran's initial decompensation, the Board notes that, to 
the extent that such statements were submitted to show an 
etiological relationship between the anxiety and the 
veteran's cardiomyopathy and thereby show that they were 
"contributory" causes of death, they actually produce the 
opposite result.  A disorder that is etiologically related to 
a principal cause of death must be ruled out as a 
"contributory" cause of the veteran's death because under 
VA regulations a contributory cause is "inherently 
unrelated" to the principal cause or causes.  38 C.F.R. 
§ 3.312(c).  Since the veteran's cardiac disorder, 
cardiomyopathy, was a principal cause of his death, to 
provide evidence that anxiety is related to this disorder is 
not evidence which tends to prove that anxiety was a 
contributory cause of death.

In addition, there was no etiological relationship shown 
between the anxiety disorder and cardiomyopathy in this case 
to support a conclusion that the anxiety disorder was a 
"principal" cause of death.  If it had been, the death 
certificate would have shown cardiomyopathy "due to or as a 
consequence of" anxiety.  Moreover, the VA doctor emphasized 
in the December 2001 report, emotional distress did not cause 
the underlying cardiac, renal, and pulmonary disease.

With regard to the appellant's April 2001 argument that 
service connection for the cause of the veteran's death 
should be granted under the Court's opinion in the case of 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the 
Board notes that that case did not involve the issue of 
service connection for the cause of death of a veteran under 
38 C.F.R. § 3.312 but rather involved service connection for 
disability proximately due to or the result of a 
service-connected disability under 38 C.F.R. § 3.310(a).  
Specifically, the Court held in Allen that, where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The appellant's argument appears to be that, since 
the VA doctor stated in the December 2001 report that the 
veteran's emotional distress may have contributed to his 
initial decompensation, yet did not cause the underlying 
diseases, it must have aggravated one or more of those 
diseases, and therefore, the appellant should be awarded 
service connection for the cause of the veteran's death.  
Specifically, the appellant stated that "if the veteran's 
emotional distress contributed to his death than (sic) under 
the holding in Allen, a service-connected death should be 
determined . . . ."

Concerning this argument, the Board notes that, regardless of 
the provisions under section 3.310 for awarding service 
connection for disability, the Board must apply the 
regulations in this case that pertain to the claim for 
service connection for the cause of the veteran's death, 
namely, the provisions under section 3.312.  Those provisions 
specifically state that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

In this case, the service-connected anxiety disorder was not 
a principal cause of death.  It was not shown on the death 
certificate or terminal hospital report to be a principal 
cause of death.  None of the evidence of record shows that it 
was, in this case, an immediate or underlying cause of death.  
With regard to whether it was "etiologically related to" a 
principal cause of death, such as the veteran's 
cardiomyopathy, there is no evidence probative of this 
conclusion.  The February 1999 VA Report dealt with another 
veteran's case where the evidence of record showed that there 
was an acute upsurge in PTSD symptoms which temporally 
preceded the veteran's death from myocardial infarction.  
Moreover, the veteran in that case was noted to be 
"otherwise medically stable".  These facts differ greatly 
from the facts in this case.  Here, no upsurge in anxiety is 
shown by the evidence to temporally preceded the veteran's 
death and the veteran did not die from myocardial infarction 
but from a different heart disease -- cardiomyopathy.  Most 
importantly, the veteran in this case was not "otherwise 
medically stable"; he had end stage renal disease, and it 
was renal failure which was shown by the evidence to have 
caused the cardiomyopathy, not anxiety.  Finally, the VA 
doctor specifically ruled out anxiety as being etiologically 
related to the veteran's underlying cardiac, renal and 
pulmonary disease.  Accordingly, for these reasons, the Board 
concludes that the anxiety disorder was not a principal cause 
of death in this case.

It also was not a contributory cause.  Although it is true 
that the VA doctor stated that emotional distress may have 
"contributed" to the patient's initial decompensation, the 
use of this word does not mean that anxiety was a 
contributory cause of the veteran's death.  First, the 
statement indicates a relationship between emotional distress 
and initial decompensation, but it does not indicate a 
relationship between emotional stress and death itself, as is 
required by the regulation.  This relationship was 
specifically ruled out by the VA doctor:  "The veteran's 
anxiety . . . [is] absolutely not related to his death" 
(November report); "The patient's service-connected anxiety 
is NOT causely (sic) related to his death" (December 
report).

Second, regardless of the calculation that must be done under 
Allen to compensate a veteran for "the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation", the 
regulations governing service connection for the cause of a 
veteran's death based on a "contributory" cause specify 
that such a cause must have contributed "substantially or 
materially" to cause death; it must have "combined to cause 
death"; it must have "aided or lent assistance to the 
production of death".  This contemplates evidence that shows 
a cause of death that is substantial in degree, not merely 
evidence of a possibility of a contribution to initial 
cardiac decompensation.  Moreover, even if the evidence did 
show a link between anxiety and death, which in this case it 
does not, the applicable regulation states, "It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection."  38 C.F.R. § 3.312(c)(1).  Such a causal 
connection in this case has been specifically ruled out by 
the evidence of the VA doctor's November and December 2001 
reports and has not been shown by any other items of evidence 
with any degree of specificity.  Thus, the Board could not 
find as fact that such a causal connection existed between 
the veteran's service-connected disabilities, including 
anxiety reaction, and his death "without recourse to 
speculation."  See 38 C.F.R. § 3.312(a) (The issue involved 
in determining the cause or causes of death of the veteran 
"will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran").  Accordingly, for these reasons and bases, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death in this case, and the claim must be denied.  
38 U.S.C.A. §§ 1310, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2001).

In so concluding, the Board notes that while this case was 
pending on appeal the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002).  Among 
other things, this law eliminated the former requirement that 
a claimant submit a well grounded claim before being afforded 
assistance in the claim's development by VA.  The new law 
also clarified the obligations of VA with respect to the duty 
to notify claimants what information or evidence is needed in 
order for the claim to be granted, and it affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Bernklau v. 
Principi, No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 
2002) (suggesting that a proceeding which was complete before 
VA, but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (noting that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims).  Specifically, the Board notes that on remand, the 
RO sent the appellant a letter, dated in May 2001, notifying 
her about the new law and informing her of the type of 
evidence necessary to substantiate the claim.  In this 
regard, the RO provided her with much detail, as noted above, 
about the type of medical evidence she needed to obtain and 
specifically the type of additional statement she should 
attempt to obtain from Dr. C.B. to substantiate her claim.  
The RO informed her that it would assist in obtaining 
identified records, but that it was her duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In addition, the statement of the case and the 
supplemental statement of the case, provided to both the 
appellant and her representative, specifically satisfy the 
requirement of section 5103 of the new statute because they 
also notified the appellant and her representative of the 
evidence necessary to substantiate her claim.  Finally, VA 
assisted the appellant by obtaining a medical opinion on the 
medical issues in the case in an attempt to substantiate her 
claim.

Thus, the Board concludes that there is no further evidence 
to obtain in this case, and no further notice to be given to 
the appellant.  Accordingly, the Board concludes that the 
appellant has not been prejudiced by the Board's review of 
her claim on appeal because all due process and duty to 
assist requirements have been met.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); see Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

